     Case 2:19-cr-00118-MHT-SMD Document 175 Filed 11/10/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       CASE NO. 2:19-cr-118-MHT
                                              )                (WO)
CLARENCE WRIGHT LANE, JR.                     )

                              FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture.

       On January 3, 2020, this court entered a preliminary order of forfeiture (doc. no. 111)

ordering defendant Clarence Wright Lane, Jr. to forfeit his interest in miscellaneous ammunition.

Because that property is worth less than $1,000 and the defendant and co-defendant Khiry Devon

Lacey are the only potential claimants, publication of notice was not required. Fed. R. Civ. P.

Supp. R. G(4)(a)(i)(A). The government gave notice to defendants Khiry Devon Lacey and

Clarence Wright Lane, Jr. in the superseding indictment (doc. no. 25) that it would seek the

forfeiture of all property involved in the commission of the offenses in violation of 18 U.S.C.

§ 922(d)(1) and (j), and 21 U.S.C. §§ 841(a)(1) and 846.

       The court finds that the defendant has an interest in the property that is subject to forfeiture

under 18 U.S.C. § 924(d)(1) by 28 U.S.C. §2461(c) and 21 U.S.C. § 853. The government has

established the requisite nexus between such property in the commission of the offenses in

violation of 18 U.S.C. §§ 922(d)(1) and (j) and 21 U.S.C. § 846.

       It is therefore ORDERED that the government’s motion for a final order of forfeiture (doc.

no. 170) is granted as follows:

        1.     The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. §2461(c) and 21 U.S.C. § 853: miscellaneous ammunition.
      Case 2:19-cr-00118-MHT-SMD Document 175 Filed 11/10/20 Page 2 of 2




       2.      All right, title, and interest to the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 10th day of November, 2020.



                                                    /s/ Myron H. Thompson
                                                   UNITED STATES DISTRICT JUDGE
